DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, 11, and 13-15 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Miller et al. (USPUB 2017/0012448).


As to Claim 1, Miller discloses a portable or hand held jump starting apparatus, comprising: a battery comprising a plurality of individual battery cells connected in series (Figure 14, Element 127); a battery cell equalization circuit connected to the battery, the battery cell equalization circuit comprising: a plurality of individual battery cell equalization circuits provided for each respective battery cell; and a plurality of load resistors provided for each respective battery cell (Figure 21, resistors), wherein the individual battery cell equalization circuits are configured to discharge a particular battery cell by its particular load resistor upon the particular cell reaching a cell voltage exceeding a pre-determined upper voltage threshold until the particular cell reaches a pre-determined lower voltage level below the upper voltage threshold or until the battery charging process is terminated (Paragraph 102). 
As to Claim 2, Miller discloses The apparatus according to claim 1, wherein the battery cell equalization circuits are configured to discharge or slow a charging rate upon the particular cell reaching the cell voltage exceeding the pre-determined upper voltage threshold while charging the lower voltage cells at a higher rate, allowing the lower voltage cells to catch up to the particular cell having a highest voltage (Paragraph 102). 

As to Claim 4, Miller discloses the apparatus according to claim 3, wherein disabling the battery cell equalization circuit during active battery cell discharge stops the discharge of the battery cells (Paragraph 102 and BQ40Z50 (NPL provided by applicant)). 
As to Claim 7, Miller discloses the apparatus according to claim 1, wherein the battery is a Li-ion battery (Paragraph 16). 
As to Claim 8, Miller discloses the apparatus according to claim 7, wherein the battery is a Li-ion battery pack comprising a plurality of Li-ion battery cells (Paragraph 16). 
As to Claim 9, Miller discloses the apparatus according to claim 1, further comprising an output port having positive and negative polarity outputs; a vehicle battery isolation sensor connected in circuit with the positive and negative polarity outputs (Paragraph 126), configured to detect presence of a vehicle battery connected between the positive and negative polarity outputs; a reverse polarity sensor connected in circuit with the positive and negative polarity outputs, configured to detect polarity of a vehicle battery connected between the positive and negative polarity outputs and to provide an output signal indicating whether positive and negative terminals of the vehicle battery are properly connected with the positive and negative polarity outputs of the output port (Paragraph 127); a power switch connected between the internal power supply and the output port (Paragraph 11); and a microcontroller configured to receive input signals from the vehicle isolation sensor and the reverse polarity sensor, and to provide an output signal to the power switch, such that the power switch is 
As to Claim 11, Miller discloses the apparatus of claim 9, wherein the vehicle isolation sensor and reverse polarity sensor comprise optically coupled isolator phototransistors (Paragraph 85). 
As to Claim 13, Miller discloses the apparatus of claim 9, further comprising a temperature sensor configured to detect temperature of the internal power supply and to provide a temperature signal to the microcontroller (Paragraph 54 and 87). 
As to Claim 14, Miller discloses the apparatus of claim 9, further comprising a voltage measurement circuit configured to measure output voltage of the internal power supply and to provide a voltage measurement signal to the microcontroller (Paragraph 131 and 134). 
As to Claim 15, Miller discloses the apparatus of claim 9, further comprising a voltage regulator configured to convert output voltage of the internal power supply to a voltage level appropriate to provide operating power to internal components of the apparatus (Paragraph 102 and BQ40Z50 (NPL provided by applicant)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al, in view of Phan (US 9,525,298).

As to Claim 5, Miller discloses the apparatus according to claim 3, but does not expressly disclose wherein the battery cell equalization circuit comprises MOSFET switches and voltage divider resistors, and wherein enabling the battery cell equalization circuit involves turning on the MOSFET switches electrically connecting the voltage divider resistors that scale down individual cell voltage of the battery cells and feed them to non-inverting inputs of respective comparators, allowing them to sense the individual cell voltages.  Phan discloses wherein the battery cell equalization circuit comprises MOSFET switches and voltage divider resistors, and wherein enabling the battery cell equalization circuit involves turning on the MOSFET switches electrically connecting the voltage divider resistors that scale down individual cell voltage of the battery cells and feed them to non-inverting inputs of respective comparators, allowing them to sense the individual cell voltages (Figure 2).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Phan’s equalization method, and add it to the device of Miller, in order to allow for smaller components to be used by scaling down the voltages for the measuring and comparison of the values.
As to Claim 6, Miller and Phan disclose the apparatus according to claim 5, wherein disabling the battery cell equalization circuit turns off the MOSFET switches disconnecting the resistors and preventing cell voltages reaching the comparators' non-inverting signals and presenting zero voltage to the comparator's non-inverting inputs, causing their output voltages to be zero, which prevents the load resistors from being connected across the cells (Phan Figure 2). 


Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT GRANT/Primary Examiner, Art Unit 2859